        Case 1:19-cv-00038-BSM Document 81 Filed 01/13/21 Page 1 of 1


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                          BATESVILLE DIVISION

ROBERT LEE JOHNSON JR.                                                      PLAINTIFF
ADC #100626

v.                         CASE NO. 1:19-CV-00038-BSM

ASA HUTCHINSON, et al.                                                  DEFENDANTS

                                        ORDER

      Robert Lee Johnson Jr. has not complied with the December 9, 2020 order [Doc.

No. 77] directing him to update his address, and the time to do so has expired. Johnson’s

mail continues to be returned as undeliverable. See Doc. Nos. 76, 80. Therefore, this

case is dismissed without prejudice for failure to prosecute. See Local Rule 5.5(c)(2).

Johnon’s motion for leave to appeal in forma pauperis [Doc No. 72] is denied, and

pursuant to 28 U.S.C. section 1915(a)(3), it is certified that an in forma pauperis appeal

would not be taken in good faith.

      IT IS SO ORDERED, this 13th day of January, 2021.


                                                 ________________________________
                                                  UNITED STATES DISTRICT JUDGE
